DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed with respect to the double patenting have been fully considered and are persuasive in view of the filing of the terminal disclaimer.  The double patenting issue is found moot.   
Applicant’s arguments, filed with respect to the previously set forth drawing objections, have been fully considered but they are not persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been repeated below, amended as appropriate to the amendment.  Please see below.  Applicant continues to point to item #13 to support connecting frame and item #811 to support contact frame.  The specification states “The side air gap can be provided to the side frame 13 with an air gap frame 811.”.  Therefore, it appears that Applicant is double counting elements since the dependency chain includes “side frames”, “at least one air gap frame”, “a contact frame”, and “connecting frames”.  
Applicant’s arguments, filed with respect to the specification objections have been fully considered and are persuasive in view of the Amendment cancelling the objected to material.  Accordingly, the objections to the specification are withdrawn.  
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections are withdrawn.  Please see below.  
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered, but they are not persuasive.  Regarding claim 5, as noted above, Applicant appears to be double counting “side frame” and “at least one air gap frame” by also claiming “contact frame” and “connecting frames”.  Regarding claims 6 and 7 and 26 and 27, the specification refers to “cabinets” not panels.  If Applicant believes the disclosure supports “panel(s)” through the discussion of the various “cabinets”, Applicant should amend the disclosure to refer to cabinet panels and make arguments to that effect.  While the terminology used in claims 26 and 27 appears to be literally supported by the disclosure as filed, claiming the same element by referring to one as “cabinet” and one as “cabinet panel” raises issues under 35 U.S.C. 112(b) for each the claims in question.  See below.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered but are only partially persuasive.  
Regarding claims 1 and 17, Examiner withdraws the rejection concerning “the upper portion” in view of the Amendment.  Regarding the air gap boss forming a plurality of rear side air gaps, “because the rear frame is located between the inner cabinet and the outer cabinet, the air gap at a position which the rear frame located is different from another air gap at a position without the rear frame”, Examiner notes that Applicant appears to be arguing about some other air gap(s) than the plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet than the ones formed by the air gap boss since Applicant is referring to the rear frame rather than the air gap boss.  An air gap boss will have space all around it and does not form a plurality of air gaps on its own.  Accordingly, the rejections regarding the air gap boss forming a plurality of rear side air gaps is maintained below.    
Regarding claims 2 and 18, Examiner withdraws the rejections in view of the Amendment.
Regarding claim 5, Applicant’s amendment has introduced new deficiencies under 35 U.S.C. 112(b).  Please see below.
Regarding claims 3 and 31, Examiner agrees that there is no issue with claim 1 using “a” or “an” to refer to “one or more” air gap bosses.  The clarity issue is with “the air gap boss” which is a singular element with a definite article “the” that must now include “a plurality of air gap bosses”.  Which air gap boss is the air gap boss that includes a plurality of air gap bosses? Accordingly, the rejections are maintained below.  
Regarding claim 9, page 7, lines 18-24 state “FIG. 4 illustrates a perspective view of the supply unit portion 6, schematically. For convenience's sake, FIG. 4 illustrates major elements including the air supply unit 61 and the steam generator 63 only, but not pipelines which connect above elements. The supply unit portion 6 has the air supply unit 61 positioned therein for supplying air or hot air to the inner cabinet 3, and the steam generator 63 for supplying water, mist or steam (hereafter steam) to the inner cabinet, and is preferably provided at a lower portion of the inner cabinet.”.  Which structure(s) correspond to the “air supply portion”?  Accordingly, the rejection is maintained below.
Regarding claims 14 and 29, Examiner withdraws the rejections in view of the Amendment.
Applicant’s arguments, filed with respect to the prior art rejections, have been considered but they are not persuasive.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, necessitated by Amendment below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each air gap frame includes:  a contact frame located parallel to a corresponding side frame of the side frames and closer to the inner cabinet than the corresponding side frame, wherein the corresponding side frame is located at a same height as the contact frame along a height of the outer cabinet, and both connecting frames connecting each end of the contact frame and the corresponding side frame, respectively” must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings were received on 30 June 2022.  These drawings remain objected to as not showing all the claimed features.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 26 is objected to because of the following informalities: “an unit portion cabinet” appears to be in error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply unit portion”, “air supply unit/portion”, “power converting portion”, and “power transmission portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following are found to be the structure(s) from the disclosure for the above terms: for “supply unit portion”, #6 (portion of cabinet housing air/steam/mist supply components), “air supply unit/portion” (see below), “power converting portion” (#49: including rotation arm, shaft coupling portion, and slot inserting portion), and “power transmission portion” (#47: including driven pulley, belt, rotation shaft, and drive pulley).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner also notes that “frame” and “cabinet” are interpreted consistent with Applicant’s disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 12-16, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitations “an air gap boss projected from the rear side of the inner cabinet toward the rear frame and spaced away from edges of the rear side of the inner cabinet”.  It does not appear that Applicant has support for an air gap boss that is both projected from the rear side of the inner cabinet and spaced away from edges of the rear side of the inner cabinet, since the part of the rear side that the air gap boss is projected from would also be an edge of the front/rear face/surface/side of the rear side.  Claims 2-7, 9, 12-16, and 28 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 has been amended to recite the limitations “wherein each air gap frame includes:  a contact frame located parallel to a corresponding side frame of the side frames and closer to the inner cabinet than the corresponding side frame, wherein the corresponding side frame is located at a same height as the contact frame along a height of the outer cabinet, and both connecting frames connecting each end of the contact frame and the corresponding side frame, respectively”  Limitations “contact frame” and “connecting frames” do not appear to have support in the disclosure in the manner claimed, particularly in the context of “both connecting frames connecting each end of the contact frame and the corresponding side frame, respectively”.  It appears they may be a double counting of the frames already claimed.  (See also discussion above).    
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 7 recite the limitations “wherein the outer cabinet includes: side cabinet panels forming both lateral sides of the outer cabinet; a top side cabinet panel forming a top side of the outer cabinet; and a rear side cabinet panel forming the rear side of the outer cabinet” and  wherein the rear side panel includes: an upper cabinet panel covering an upper area of the rear side panel; and a lower cabinet panel covering the other area of the rear side panel”.  While panel may be the idiomatic term, it is not the term supported by the disclosure, which only talks about various “cabinets”.   See also below with respect to the “cabinets” of claims 26 and 27.  If Applicant wants to use “cabinet panel” or “cabinet panels”, Applicant should do so consistently, make the relevant corrections to the disclosure, and state on the record why the change is appropriate and does not add new matter.   
Claims 17-27, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 has been amended to recite the limitations “an air gap boss located between the rear side of the inner cabinet and the rear frame, and spaced away from edges of the rear side of the inner cabinet”.  It does not appear that Applicant has support for an air gap boss that is both located between the rear side of the inner cabinet and the rear frame and spaced away from edges of the rear side of the inner cabinet, since the part of the rear side that the air gap boss is located at would also be an edge of the front/rear face/surface/side of the rear side.  Claims 18-27 and 29-34 are rejected insofar as they are dependent on claim 17 and therefore include the same error(s).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 12-16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an air gap boss projected from the rear side of the inner cabinet and spaced away from edges of the rear side of the inner cabinet, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.”.  It is not clear how “an air gap boss” forms a plurality of “rear side air gaps”.  Prior art has been applied to the claim as best it could be understood as presented.  Claims 2-7, 9, 12-16, and 28 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 17-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite “an air gap boss located between the rear side of the inner cabinet and the rear frame, and spaced away from edges of the rear side of the inner cabinet, wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.”.  It is not clear how “an air gap boss” forms a plurality of “rear side air gaps”.  Prior art has been applied to the claim as best it could be understood as presented.  Claims 18-27 and 29-34 are rejected insofar as they are dependent on claim 17 and therefore include the same error(s).  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 cannot be understood as presented since it appears the use of “contact frame”, “side frame” and “connecting frames” as claimed double counts “side frame(s)” and “air gap frame(s)”.  Please see also above under new matter.  Accordingly no attempt was made to apply prior art to this claim.  
Claims 3, 28, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 31 recite “the air gap boss includes a plurality of air gap bosses”.  A singular element cannot become multiple elements.  Perhaps “at least one air gap boss” in the independent claim(s) would be more appropriate?  But see also rejection of the independent claim(s), above.  Claims 28 and 32-33 are rejected insofar as they are dependent on claims 3 or 31 and therefore include the same error(s).  
Claims 6, 7, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has attempted to amend claims 6 and 7 to refer to “cabinet panel(s)” instead of “panel(s)”, though Examiner notes that claim 7 maintains “the rear side panel” in two instances, which now lacks appropriate antecedent basis, and should have been amended consistent with claim 6.  Claims 26 and 27 refer to the same features (per Applicant’s argument) as “upper side rear cabinet” and “unit portion cabinet”, which finds support in the text, but as noted previously is not idiomatic.  Examiner will accept “cabinet panel” or “cabinet panels” as the appropriate correction if the corresponding changes are also made to the disclosure along with arguments pointing to the relevant features in the drawings.  Applicant should be consistent in the use of terminology throughout the claims.  
Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “air supply portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A reference character is set forth, but no structure(s) capable of performing air supply are discussed in such a way that they are linked to “air supply portion”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the rear side of the rear side of the inner cabinet”.  There is insufficient antecedent basis for “the rear side of the rear side”.  Examiner also notes that without reference, any side may be designated “the rear side”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 13, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fay (US 3,075,818: cited in parent Application) and Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim 1, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 
an inner cabinet provided in the outer cabinet including a space for holding clothes (see Figures 2 and 3, #2-1, #3-1, #4-1); and a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet (see Figures 2 and 3, base plate #5 acts as a frame to support an outside circumferential surface of the inner cabinet and acts to secure the outer cabinet in relation to the inner cabinet).
Lee does not disclose the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side directions of the inner cabinet and the out cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss projected from the rear side of the inner cabinet toward the rear frame and spaced away from edges of the rear side of the inner cabinet, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet.  
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, top/bottom panels #15) and supporting frame (see at least support frame #12), the frame including: a plurality of body frames provided in a height direction of the inner cabinet (see at least upright corner frame members #16); side frames provided in both side directions of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); and a top frame provided to a top side of the inner cabinet (see at least Figure 2, transverse angle irons #31 joining top panel #15 to inner enclosure/cabinet #10); and an air gap boss projected from the rear side of the inner cabinet toward the rear frame and spaced away from edges of the inner cabinet, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss and that the angle irons #32 are not positioned flush with the left/right edges of the inner/outer cabinets).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided in both side directions of the inner cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss projected from the rear side of the inner cabinet toward the rear frame and spaced away from edges of the rear side of the inner cabinet, the air gap boss forming a plurality of rear side air gaps between the rear side of the inner cabinet and the outer cabinet, as taught by Fay, to improve the apparatus of Lee by allowing the enclosure to resists torsional twisting and movement (see at least column 1, lines 15-23).
Lee does not disclose a hanger bar provided in an upper portion of the inner cabinet for hanging the clothes thereon; a motor located between the top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger bar along a width direction of the inner cabinet.
Kim et al. teaches another laundry treating apparatus comprising a hanger bar provided in an upper portion of the inner cabinet for hanging the clothes thereon (see at least paragraph [0061]; Figures 5 and 6, hanger #130); a motor located between the top side of the inner cabinet and a top side of the outer cabinet to generate a rotational motion (see at least Figures 5 and 6 motor #121), a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger along a width direction of the inner cabinet (see at least Figures 5 and 6, belt #122).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with a hanger bar provided in an upper portion of the inner cabinet for hanging the clothes thereon; a motor located between the top side of the inner cabinet and a topApplication No.: 16/549,339Docket No.: 9988.00776.US11 side of the outer cabinet to generate a rotational motion, a power converting portion configured to convert the rotational motion of the motor into a reciprocating motion of the hanger bar along a width direction of the inner cabinet, as taught by Kim et al., to improve the apparatus of Lee by allowing for improved contact between the clothing and the heated air or steam.
Regarding claim 2, Fay further teaches further comprising: at least one air gap frame projected inward toward each lateral side of the inner cabinet from a corresponding side frame of the side frames, wherein the air gap frames forms a predetermined distance between the outer circumferential surface of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #31 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating and air gap with a predetermined air gap between the inner cabinet and outer cabinet).
Regarding claim 3, Fay further teaches wherein the air gap boss includes a plurality of air gap bosses (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can each be considered a boss).  
Regarding claim 4, Fay further teaches the air gap boss is supported by the rear frame (see at least column 3, lines 47-50).  
Regarding claim 6, Lee further discloses wherein the outer cabinet includes: side cabinet panels forming both lateral sides of the outer cabinet; a top side cabinet panel forming a top side of the outer cabinet; and a rear side cabinet panel forming the rear side of the outer cabinet (see Figures 2 and 3, top #2-2, sides #3-2, back #4-2); 
Regarding claim 13, Kim et al. further teaches further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is attached above the inner cabinet and below the outer cabinet top side and the lower end is connected to hanger bar #130).
Regarding claim 28, Fay further teaches wherein the plurality of air gap bosses are arranged in at least two columns along the height direction of the inner cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) in at least two columns: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss).  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 6 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 7, Lee is silent regarding wherein the rear side panel includes: an upper cabinet panel covering an upper area of the rear side panel, and a lower cabinet panel covering the other area of the rear side panel.
Fitzpatrick et al. further teaches wherein a rear side panel includes: an upper cabinet panel covering an upper area of the rear side panel (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and a lower cabinet panel covering the other area of the rear side panel (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the rear side panel includes: an upper cabinet panel covering an upper area of the rear side panel, and a lower cabinet panel covering the other area of the rear side panel, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for separate access to the mechanical and treating compartments.  

Claims 9 and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fey and Kim et al. as applied to claim 1 above, and further in view of Fitzpatrick et al.  (US 5,305,484: previously cited).
Regarding claim 9, Lee does not disclose further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam generator located below the inner cabinet supplying steam, water, or mist to the inside of inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and a steam generator located below the inner cabinet for supplying steam, water, or mist to the inside of inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with further comprising: an air supply portion located below the inner cabinet for supplying air to an inside of the inner cabinet; and a steam generator located below the inner cabinet for supplying steam, water, or mist to the inside of inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Regarding claim 12, Fitzpatrick et al. further teaches wherein the inner cabinet includes a first inlet 15in communication with the air supply portion and a second inlet in communication with the steam generator, (see at least Fitzpatrick: perforated base member #68, which includes first and second inlets (openings #160) to the inner cabinet, each in communication with both the air supply unit and the steam generator; column 8, lines 25-59), wherein the first inlet and the second inlet are located closer to the rear side of the inner cabinet than a front side of the inner cabinet (at least some of the opening #160 are located closer to the rear side of the inner cabinet than a front side of the inner cabinet).

Claims 17, 18, 20, 26, 27, 29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 20080090743: cited in Parent Application; partial English machine translation previously provided by Examiner in Parent Application) in view of Fitzpatrick et al. (US 5,305,484: previously cited) and Fay (US 3,075,818: cited in parent Application).
Regarding claim 17, Lee discloses a laundry treating apparatus comprising: 
an outer cabinet forming an exterior of the laundry treating apparatus (see Figures 2 and 3, #2-2, #3-2, #4-2); 
an inner cabinet provided in the outer cabinet including a space for holding clothes (see Figures 2 and 3, #2-1, #3-1, #4-1); 
a supply unit portion located inside the outer cabinet, and configured to supply hot air or steam to an inside of the inner cabinet, selectively (see Figures 2 and 3, #15, #16: blower #15 and heater #16 will act selectively to supply hot air to the inside of the cabinet according to operation/cycle selection); 
a frame for securing the outer cabinet fixedly to the inner cabinet and supporting an outside circumferential surface of the inner cabinet (see Figures 2 and 3, base plate #5 acts as a frame to support an outside circumferential surface of the inner cabinet and acts to secure the outer cabinet in relation to the inner cabinet).
Lee does not disclose wherein the supply unit portion is located below 20the inner cabinet.
Fitzpatrick et al. teaches another laundry treating apparatus having a supply unit portion, wherein the supply unit portion is located below 20the inner cabinet (see at least sub housing #33; column 6, lines 44-46) and includes an air supply unit supplying air to the inner cabinet (see at least column 6, lines 44-46); and a steam generator supplying steam, water, or mist to the inner cabinet (see at least column 6, lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the supply unit portion is located below 20the inner cabinet, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for natural convention (i.e. heat rising) to lower energy consumption, and to provide the dual benefits of drying and wrinkle release by provision of both heated air and steam to the laundry treating apparatus.  
Lee does not disclose the frame including: 
a plurality of body frames provided in a height direction of the inner cabinet; 
side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames; 
a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and 
a top frame provided to a top side of the inner cabinet, and
an air gap boss located between the rear side of the inner cabinet and the rear frame, and spaced away from edges of the rear side of the inner cabinet,
wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet.
Fay teaches another appliance cabinet having an inner cabinet (see at least enclosure/cabinet #10) and outer cabinet (see at least side/rear panels #13, front panel #14, top/bottom panels #15) and supporting frame (see at least support frame #12), the frame including: a plurality of body frames provided in a height direction of the inner cabinet (see at least upright corner frame members #16); side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames (see at least transverse frame members #17 joining corner frame members #16 on side/rear side directions); and a top frame provided to a top side of the inner cabinet (see at least Figure 2, transverse angle irons #31 joining top panel #15 to inner enclosure/cabinet #10); and an air gap boss located between the rear side of inner cabinet and the rear frame, and spaced away from edges of the rear side of the inner cabinet, wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating air gap(s) with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss and that the angle irons #32 are not positioned flush with the left/right edges of the inner/outer cabinets).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry apparatus of Lee with the frame including: a plurality of body frames provided in a height direction of the inner cabinet; side frames provided between the inner cabinet and the outer cabinet to connect the plurality of body frames; a rear frame provided in a rear side direction of the inner cabinet to connect the plurality of body frames; and a top frame provided to a top side of the inner cabinet, and an air gap boss located between the rear side of the inner cabinet and the rear frame, and spaced away from edges of the rear side of the inner cabinet, wherein the air gap boss forms a plurality of rear side air gaps between the rear side of the inner cabinet and a rear side of the outer cabinet, as taught by Fay, to improve the apparatus of Lee by allowing the enclosure to resists torsional twisting and movement (see at least column 1, lines 15-23).
Regarding claim 18, Fay further teaches further comprising: at least one air gap frame projected inward toward each lateral side of the inner cabinet from a corresponding side frame of the side frames, wherein the air gap frames form a predetermined air gap between the outer circumferential surface of the inner cabinet and the outer cabinet (see at least Figure 2, angle irons #31 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet).
Regarding claim 20, Lee does not disclose further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon.
Fitzpatrick et al. further teaches further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon (see at least hanger #135 holding jacket #136).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee with further comprising: a hanger bar located inside the inner cabinet and arranged along a lateral direction of the inner cabinet, and configured to place the clothes thereon, as taught by Fitzpatrick et al., to improve the apparatus of Lee by allowing for the clothes to be hung while being treated, thus allowing them to be ready to wear after treatment.  

Regarding claim 26, Lee is silent regarding wherein the outer cabinet includes an upper side rear cabinet covering an upper area of the rear side of the outer cabinet, and an unit portion cabinet covering the other area of the rear side of the outer cabinet.
Fitzpatrick et al. further teaches wherein the outer cabinet includes an upper side rear cabinet covering an upper area of the rear side of the outer cabinet (see at least outer skin #78 of door #5: Examiner notes that “a rear” is not defined as opposite a door), and an unit portion covering the other area of the rear side of the outer cabinet (see at least panel #38 of subhousing #33: Examiner notes that “a rear” is not defined as opposite a door).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the laundry treating apparatus of Lee with wherein the outer cabinet includes an upper side rear cabinet covering an upper area of the rear side of the outer cabinet, and an unit portion covering the other area of the rear side of the outer cabinet to improve the apparatus of Lee by allowing for separate access to the mechanical and treating compartments.  
Regarding claim 27, Fitzpatrick et al. further teaches further comprising: an air supply portion located below the inner cabinet for supplying air to the inner cabinet (see at least column 6, lines 44-46), wherein the air supply portion is exposed to a user based on opening of the unit portion cabinet (see at least column 6, lines 44-46).
Regarding claim 29, Fay further teaches wherein the air gap boss engages with the rear frame (see at least column 3, lines 47-50).  
Regarding claim 34, Fay further teaches wherein the air gap boss is projected from the rear side of the rear side of the inner cabinet toward the rear frame (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and the rear side of inner enclosure/cabinet #10).

Claims 19 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay, as applied to claim 18 above, and further in view of Jessiman (GB 617965: previously cited).
Regarding claim 19, Lee in view of Fay does not disclose further comprising: an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame.
Jessiman teaches another laundry treating apparatus including an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame (see at least Figure 1, left and right brackets vertically disposed between the top of the wire inner cabinet and a top frame #35 of the outer cabinet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the laundry treating apparatus of Lee in view of Fay with further comprising: an air gap bracket provided between the top side of the inner cabinet and the top frame, wherein the air gap bracket is arranged along a lateral direction of the inner cabinet, and forms a top side air gap having a predetermined distance between the top side of the inner cabinet and the top frame, as taught by Jessiman, to improve the laundry treating apparatus of Lee in view of Fay by maintaining a compartment between the top frame and the inner cabinet, thus ensuring adequate airflow for components situated between the inner and outer cabinets.  
Regarding claim 30, Fay further teaches the air gap boss is supported by the rear frame (see at least column 3, lines 47-50).  
Regarding claim 31, Fay further teaches wherein the air gap boss includes a plurality of air gap bosses (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap with a predetermined distance between the inner cabinet and outer cabinet: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can each be considered a boss).  
Regarding claim 32, Fay further teaches wherein the plurality of air gap bosses are arranged in at least two columns along the height direction of the inner cabinet (see at least Figure 2, angle irons #32 projecting between transverse frames #17 and inner enclosure/cabinet #10 and creating an air gap(s) in at least two columns: Examiner notes that all side/rear sides of the cabinet of Fay are described as identical, and that under a broad interpretation the angle iron #32 can be considered a boss).  
Regarding claim 33, Fay further teaches wherein the plurality of air gap bosses engage with the rear frame respectively (see at least column 3, lines 47-50).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fitzpatrick et al. and Fay as applied to claim 17 above, and further in view of Kim et al. (US 2009/0113944: cited by Examiner in parent).
Regarding claim 21, Lee in view of Fitzpatrick et al. and Fay does not disclose further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar.
Kim et al. teaches another laundry treating apparatus with a hanger bar, further comprising: a first holder and a second holder for supporting each end of the hanger bar (see at least Figure 6, #132; paragraph [0049]), wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar (see at least Figure 6, the top end of #132 is attached above the inner cabinet and below the outer cabinet top side and the lower end is connected to hanger bar #130).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apparatus of Lee in view of Fitzpatrick et al. and Fay with further comprising: a first holder and a second holder for supporting each end of the hanger bar, wherein one end of each holder is located between the top side of the inner cabinet and a top side of the outer cabinet, the other end of each holder is connected with each end of the hanger bar, as taught by Kim et al., to improve the apparatus of Lee in view of Fitzpatrick et al. and Fay by supporting reciprocating motion of hung laundry (see at least paragraph [0049]).

Allowable Subject Matter
Claim 14-16 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763